Citation Nr: 1821112	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-23 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a low back disability, to include lumbar strain and degenerative disc disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1989 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The rating decision granted service connection for a low back disability and provided a 0 percent rating.  The Veteran timely filed a Notice of Disagreement (NOD) with the initial rating.  See August 2012 NOD.  In May 2014, the RO issued a rating decision increasing the Veteran's compensation for a low back disability to a 10 percent rating, effective the date of the claim.  However, as a 10 percent rating is not the maximum benefit allowable for this disability and the Veteran has not expressed satisfaction with this rating, the claim is still before the Board.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a travel board hearing on his VA-Form 9 and a hearing was scheduled for November 2017.  The Veteran did not attend the hearing and no request for another hearing has been received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is entitled to an initial evaluation in excess of 10 percent for his low back disability.  

The Veteran's most recent VA examination was provided in November 2016.  At that examination, the Veteran stated that his pain was daily and constant and worsened with cold weather.  The examiner indicated that the Veteran reported no flare-ups of the thoracolumbar spine.  The Veteran stated that his low back disability caused him to have limitations in lifting and standing.  Upon physical examination, the examiner noted that the Veteran exhibited abnormal range of motion.  Pain was noted on at all ranges of motion and there was objective evidence of pain with weight-bearing.  The examiner saw objective evidence of localized tenderness or pain on palpation of the paraspinal muscles.  Regarding observed repetitive use, the examiner indicated that the Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions.  Concerning repeated use over time, the examiner stated that the Veteran was not being examined immediately following repetitive use over time and that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  In discussing whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with continued use over time, the examiner noted that she was unable to say without resorting to mere speculation because there was no conceptual or empirical basis for making such a determination without direct visualization at the time of the event.  The examiner also noted that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Regular use of a back brace was indicated.  See November 2016 VA Examination.  

Since the time of that examination, the Veteran testified before a Decision Review Officer (DRO) regarding his low back disability.  He stated that he had some difficulty getting out of bed in the morning due to his back and would sometimes sleep on the floor.  He stated that he could not bend to tie his shoes and could not lift his grandchildren to play with them.  The Veteran said that he left a job at a granite company six months prior to the hearing because the previous job involved heavy lifting and was taking a physical toll on him.  He had transitioned to becoming a forklift operator.  He testified that his boss was extremely understanding of his physical limitations, but even with these concessions, he still had to take two to three days off per month due to his back disability.  The Veteran also stated that he experienced back spasms that cause him to stand strangely and walk with a limp, favoring one side over the other.  He also stated that he avoids standing for long periods of time.  See January 2017 DRO Hearing. 

Additionally, a February 2017 treatment note indicates that the Veteran continued to experience low back pain that occurred most of the time and made it somewhat difficult for him to do day-to-day tasks.  He stated that the pain was exacerbated by prolonged sitting and standing.  See VA Treatment Record.  
The Board finds that the November 2016 VA examination is inadequate.  First, the examination is not compliant with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016).  Pursuant to Correia, an adequate VA spine examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Although the November 2016 VA examiner reported that there was objective evidence of pain on passive range of motion testing of the back and that there was objective evidence of pain with weight-bearing testing of the back, the VA examiner did not provide range of motion testing results on both active and passive motion and in both weight-bearing and nonweight-bearing.  

Second, the examiner stated that the Veteran reported no flare-ups of pain although in reciting his symptoms, the Veteran did state that his pain worsened during weather changes, indicating flare-ups.  The examiner did not appear to consider this lay statement in assessing functional loss during flare-ups; thus the examination is inadequate.  See Sharp v. Shulkin, 29 Vet. App. 26, 34-35 (2017).

Finally, at the Veteran's DRO hearing, he testified to experiencing back spasms which appeared to be unreported at his November 2016 VA examination.  These reported spasms could indicate a worsening of the condition.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Veteran also continues to receive treatment for this low back disability.  In light of the fact that the November 2016 examination is not compliant with Correia and Sharp and the fact that the Veteran's testimony indicates additional symptomatology that could warrant a higher evaluation, a new examination is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  If the records have been archived, they must be obtained from the archive, or certified that they are unavailable by any reasonable means of searching.

2.  Schedule the Veteran for a VA examination to assess the current severity of his low back disability.  The examiner should be given access to the entire claims file and should note review of it prior to issuing an opinion.  All indicated tests and studies should be performed. 

In order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Non-weight-bearing.

Also, in order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

3.  Following any additional indicated development, the RO should review the claims file and re-adjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


